Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable because the prior art of record fails to teach or suggest a growing device comprising: a container formed between a first material layer and a second material layer, the container including at least a bottom edge along which the first material layer and the second material layer are bonded together along a bond line, the container defining a vertical axis perpendicular to the bottom edge, the first material layer including a first opening therethrough, wherein a first span of the first material layer defined between the bottom edge and the first opening does not include any openings, and the second material layer including a second opening therethrough, wherein a second span of the second material layer is defined between the bottom edge and a top of the second opening, and a remainder of the second material layer not within the second span does not include any openings, and wherein the first span is greater than the second span.
Claim 10 is allowable because the prior art of record fails to teach or suggest growing system comprising: a growing device including a plurality of containers formed between a first material layer and a second material layer, each container including at least a bottom edge along which the first material layer and the second material layer are bonded together along a bond line, each container defining a vertical axis perpendicular to its bottom edge, the first material layer including a first opening therethrough within each container, wherein, for each container, a first span of the first material layer defined between the bottom edge and the first opening of that container does not include any openings, and the second material layer including a second opening therethrough within each container, wherein, for each container, a second span of the second material layer is defined between the bottom 
Claim 16 is allowable because the prior art of record fails to teach or suggest method comprising: receiving a continuous material layer; configuring the continuous material layer for further assembly including by defining openings in the continuous material layer, and folding the continuous material layer to form a first material layer over a second material layer joined at a fold; and assembling the growing device by bonding the first material layer to the second material layer to form bond lines that define containers having openings therein, each container having a bottom edge and defining a vertical axis perpendicular to the bottom edge, wherein, for each container, a first span of the first material layer defined between the bottom edge and the first opening of that container does not include any openings, and wherein, for each container, a second span of the second material layer is defined between the bottom edge and a top of the second opening of that Amendment B4 6594.01container, and a remainder of the second material layer not within the second span does not include any openings, and wherein the first span is greater than the second span.
The best prior art of record is Huang (PGPub #2011/0005130) which does teach a growing device comprising: a container formed between a first material layer and a second material layer, the container including at least a bottom edge along which the first material layer and the second material layer are bonded together along a bond line, the container defining a vertical axis perpendicular to the bottom edge, the first material layer including a first opening therethrough, wherein a first span of the first material layer defined between the bottom edge and the first opening does not include any openings, and the second material layer including a second opening therethrough, wherein a second span of the second material layer is defined between the bottom edge and a top of the second opening, and a remainder of the second material layer not within the second span does not include any 
Another prior art of record is Ito (US 5,761,847) which does teach a growing device comprising: a container formed between a first material layer and a second material layer, the container including at least a bottom edge along which the first material layer and the second material layer are bonded together along a bond line, the container defining a vertical axis perpendicular to the bottom edge, the first material layer including a first opening therethrough, wherein a first span of the first material layer defined between the bottom edge and the first opening does not include any openings, and the second material layer including a second opening therethrough, wherein a second span of the second material layer is defined between the bottom edge and a top of the second opening, and a remainder of the second material layer not within the second span does not include any openings, but does not teach that the first span is greater than the second span.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the first and second span differ in length because both the first and second openings of Ito are both used as drainage holes for excess water from the plant and having the spans be a different length would result in uneven draining of the system and could damage the plant.
Another prior art of record is Ahm (US 4,910,911) which does teach a growing device comprising: a container formed between a first material layer and a second material layer, the container 
Another prior art of record is Nasu (PGPub 2016/0143234) which does teach a growing device comprising: a container formed between a first material layer and a second material layer, the container including at least a bottom edge along which the first material layer and the second material layer are bonded together along a bond line, the container defining a vertical axis perpendicular to the bottom edge, but Nasu does not teach that the first material layer including a first opening therethrough, wherein a first span of the first material layer defined between the bottom edge and the first opening does not include any openings, and the second material layer including a second opening therethrough, wherein a second span of the second material layer is defined between the bottom edge and a top of the second opening, and a remainder of the second material layer not within the second span does not include any openings, and wherein the first span is greater than the second span, instead Nasu teaches that the openings are created by the space between the two material layers rather than within a material layer.
Claims 2-4, 6-9, 11-15, and 17-20 are allowable due to their respective dependence on allowable claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619